Citation Nr: 0936014	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-37 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbar spine disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability.

5.  Entitlement to an initial disability rating in excess of 
10 percent for a left ankle disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1966 to September 1970 and from April 1973 to 
August 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of entitlement to a total disability rating for 
compensation based on individual unemployability on an 
extraschedular basis is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has exhibited 
psychiatric manifestations that include nightmares, intrusive 
memories, irritability, avoidance of things reminiscent of 
wartime experiences, and hyperarousal.

2.   There is no evidence of gross impairment of thought 
processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living; 
disorientation to time and place; or  memory loss for names 
of close relatives, own occupation, or own name.  

3.  In December 2008, the Veteran submitted a written 
statement that he wished to withdraw his claims of 
entitlement to initial disability ratings in excess of 
10 percent for service-connected lumbar spine, right knee, 
left knee, and left ankle disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not 
more, for the Veteran's PTSD have reasonably been met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim of 
entitlement to an initial disability rating in excess of 
10 percent for a lumbar spine disability.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim 
entitlement to an initial disability rating in excess of 10 
percent for a right knee disability.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim of 
entitlement to an initial disability rating in excess of 10 
percent for a left knee disability.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim of and 
entitlement to an initial disability rating in excess of 10 
percent for a left ankle disability.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD
Pertinent Legal Criteria.

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 C.F.R. 4.1.

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In a claim for a higher original rating after an initial 
award of service connection, as in the instant case, all the 
evidence in support of the claim is to be considered. 
Separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, VA is to 
take into consideration that a disability might undergo 
varying and distinct levels of severity throughout the entire 
time period that an increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for a mental disorder, the 
rating agency will consider the extent of such impairment, 
but shall not assign an evaluation solely on the basis of 
such impairment.  38 C.F.R. § 4.126.

Under the general formula for rating mental disorders, a 30 
percent rating is provided when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The next higher rating of 50 percent is assigned when there 
is occupational and social impairment due to such symptoms 
as: Flattened affect; circumstantial, circumloculatory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish or maintain effective 
relationships.

The maximum schedular evaluation of 100 percent is assigned 
when there is total occupational and social impairment due to 
such symptoms as: Gross impairment of thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting "psychological, social, and occupational 
functioning on the hypothetical continuum of mental health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), 
citing The American Psychiatric Associations Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, DSM-IV, 
page 32.

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).

A GAF score of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should be noted that the use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

PTSD
Factual Background

A mental health intake dated in September 2006 noted that the 
Veteran reported with subjective complaints of nightmares, 
night sweats, increased anxiety, and irritability.  Mental 
status examination revealed that he was oriented in all three 
spheres.  Mood was slightly anxious and affect was congruent.  
Speech spontaneous and rate, rhythm, and volume were normal.  
Thought processes were logical and goal directed.  There was 
no evidence of hallucinations or delusions.  He denied any 
suicidal; or homicidal ideation.  Judgment and insight were 
good. He was diagnosed as having adjustment disorder with 
mixed anxiety and depression, rule out PTSD.  He was assigned 
a GAF score of 55.  Subsequently in November 2006, the 
Veteran was diagnosed as having PTSD and assigned a GAF score 
of 55.  

The Veteran was afforded a VA examination in January 2007.  
His reported subjective symptomatology included re-
experiencing combat trauma, avoidance of thoughts and numbing 
feelings about the trauma, and hyperarousability.  As to 
symptoms of re-experiencing, these included severe daily 
intrusive recollections, severe dream disturbance, mild 
flashbacks, severe exposure distress, and severe 
physiological reactivity.  Symptoms of avoidance and numbing 
included severe avoidance of thoughts and numbing of 
feelings, moderate to severe avoidance of activities and 
situations that reminded him of his military service as well 
as combat, mild amnesia for significant events and details, 
severe sense of estrangement from others, severe restricted 
affects, and severe sense of foreshortened future.  In terms 
of hypearousability, the Veteran endorsed severe sleep 
disturbance, severe irritability, mild to moderate 
concentration deficits, severe hypervigilance and severe 
exaggerated startle response.  The examiner described the 
Veteran's current psychosocial functioning as severely 
impaired by his symptoms of PTSD.  All significant 
relationships in his daily life were also impaired, 
particularly his relationships with his daughters.  He had 
little or no relationship with his two daughters.  With his 
current spouse he had irritable outbursts.  As to 
occupational functioning, the Veteran was employed, but he 
had taken weeks off of work at a time because of his 
emotional state and would bring his own food so he did not 
have to go to restaurants.  

Mental status examination revealed chronic suicidality, 
without plans or intent at that time.  Although he was very 
hypervigilant in public, he did not demonstrate any paranoid 
ideation.  He did not describe any panic attacks; although he 
did describe physiological reactivity to reminders of 
stressors including heart pounding, flushing, and bloody 
noses.  The Veteran did describe chronic impaired impulse 
control consisting of losing his temper with his spouse and 
engaging in road rage while driving.  Thought processes were 
goal directed, logical, and coherent throughout.  There were 
no signs of psychosis.  Judgment, insight, and memory were 
intact.  The Veteran was diagnosed as having PTSD and alcohol 
abuse in early remission.  He was assigned a GAF of 42, with 
an estimated highest score of 44 in the past year.  The 
examiner summarized that the Veteran's psychosocial 
functional status and quality of life following military 
trauma exposure were impaired by the symptoms of PTSD.  These 
symptoms included impairment in family role functioning, 
social relationships, recreational and pleasurable pursuits 
and overall quality of life.  The prognosis for improvement 
was considered to be guarded.  

A psychiatric medication management note dated in May 2008, 
indicated that the Veteran presented with complaints of 
fitful sleep, panic attacks, and sporadic dissociative 
periods.  His mood was quite depressed.  He experienced 
intense flashbacks, hyperstartle response, and 
hypervigilance.  He denied any suicidal or homicidal 
ideation, or hallucinations.  He avoided crowds and public 
situations and mostly isolated himself with his family.  The 
VA treatment provider indicated that the Veteran was totally 
and permanently disabled due to the injuries sustained during 
military service.  The Veteran's present employment required 
extensive walking in remote areas that had exacerbated his 
condition.  The Veteran was diagnosed as having PTSD and 
assigned a GAF score of 45.  The suicide risk assessment was 
negative.  

VA treatment records dated from June 2008 to September 2008 
consistently documented a depressed mood with congruent 
affect.  Speech, volume, and psychomotor behavior, however, 
were unremarkable.  Thought processes were logical and 
coherent.  Insight and judgment were good into need for 
treatment.  The Veteran denied any suicidal or homicidal 
ideation, hallucinations, or delusions.  In October 2008, the 
Veteran endorsed mood swings and described dissociative 
periods of time.

In July 2009, the Veteran's VA Readjustment Counselor 
submitted that he had been the Veteran's counselor since 
November 2006 and conducted over one hundred individual 
therapy sessions.  In his professional opinion, the Veteran 
could not perform a regular job that involved working with or 
in close proximity with others.  The Veteran continued to 
struggle with his anger management issues, irritability, 
isolative tendencies, and low tolerance for criticism or 
taking orders.  Additionally, he experienced periodic panic 
and anxiety attacks.  These symptoms endorsed a diagnosis of 
PTSD and he indicated that the severity of symptoms warranted 
a GAF score of 49.  

In July 2009, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals.  The 
Veteran testified that his wife accompanied him when he went 
into the mountains because he experiences flashbacks and 
panic attacks.  Additionally, he also experiences blackouts 
where he loses an hour to two hours of time.  He is only able 
to sleep well during the day.  At night, he experiences 
nightmares and flashbacks.  The Veteran endorsed feelings of 
suicidality.  At that time, the Veteran was employed on a 
full-time basis by the National Weather Service.  His wife 
testified that the nightmares had worsened in the last year 
or two and that some days he loses his temper for no apparent 
reason.  Although the Veteran tends to avoid crowds, he does 
attend church service, goes to the gym, and meets a friend on 
a regular basis.    

PTSD
Analysis

Essentially, the Veteran and his representative assert that 
the disability rating of 30 percent now in effect does not 
reflect the severity of his psychiatric symptomatology and 
they claim an increased rating is warranted.

In evaluating the claim, the Board is aware that it has an 
obligation to provide reasons and bases supporting its 
decision, but finds there is no need to discuss in detail 
each piece of evidence.  The Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  The Board will summarize 
relevant evidence whenever appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.

Based on a longitudinal review of the evidence of record, the 
Board finds that the disability picture attributable to the 
Veteran's PTSD symptomatology is reasonably approximated by 
the 70 percent, but no more, criteria throughout the rating 
period on appeal.

In reaching the above determination, the Board acknowledges 
the evidence showing that the Veteran had GAF scores ranging 
from 42 to 55 throughout the pendency of this appeal.   
Additionally, the Veteran has endorsed symptoms of suicidal 
ideation, without plan or intent; dissociative episodes a 
well as panic attacks that affect his employment; impaired 
impulse control; difficulty in adapting to stressful 
circumstances that impact his employment; and aside from his 
relationship with his wife and his gym friend he has 
demonstrated an overall inability to establish or maintain 
effective relationships.  Additional symptomatology 
attributable to his PTSD includes flashbacks, nightmares, and 
isolative tendencies.  Accordingly, a 70 percent evaluation 
is considered most representative of the Veteran's 
psychiatric disability picture throughout the pendency of 
this appeal.

The Board finds that there is no showing that the Veteran has 
deficiencies that are so incapacitating that a total 
schedular evaluation is in order. He continues to attend 
church services and work-out at the gymnasium on a regular 
basis, and maintain employment on a full-time basis.  
Additionally, the record does not reveal nor does the Veteran 
endorse gross impairment of thought processes or 
communications; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time 
and place; or memory loss for names of close relatives, own 
occupation, or own name such as to warrant the maximum 
schedular rating of 100 percent.

In conclusion, the Board finds that the disability picture 
attributable to the Veteran's disability reasonably warrants 
an increase in the disability rating to 70 percent throughout 
the pendency of this appeal.  

Withdrawal
Lumbar Spine, Right Knee, Left Knee & Left Ankle

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In 
December 2008, the Veteran withdrew his appeals for 
entitlement to an initial disability rating in excess of 
10 percent for a lumbar spine disability; entitlement to an 
initial disability rating in excess of 10 percent for a right 
knee disability; entitlement to an initial disability rating 
in excess of 10 percent for a left knee disability; and 
entitlement to an initial disability rating in excess of 10 
percent for a left knee disability.  Accordingly, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these claims, and the Board 
does not have jurisdiction to review the appeal for these 
claims.


ORDER


The appeal regarding the matter of entitlement to an initial 
disability rating in excess of 10 percent for a lumbar spine 
disability is dismissed.

The appeal regarding the matter of entitlement to an initial 
disability rating in excess of 10 percent for a right knee 
disability is dismissed.

The appeal regarding the matter of entitlement to an initial 
disability rating in excess of 10 percent for a left knee 
disability is dismissed.

The appeal regarding the matter of entitlement to an initial 
disability rating in excess of 10 percent for a left ankle 
disability is dismissed.


REMAND

The current decision finds that the Veteran's PTSD does not 
warrant a disability rating in excess of 70 percent.  The 
Veteran, however, has argued that his PTSD interferes with 
his job function and that he would leave his employment if 
awarded a total disability rating.  The Board, however, does 
not have authority to decide the merits of a claim for an 
extraschedular rating in the first instance.  

Accordingly, the matter of entitlement to a total disability 
rating for compensation based on individual unemployability 
on an extraschedular basis is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Adjudicate the claim for a total 
disability rating for compensation 
based on individual unemployability on 
an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


